PER CURIAM.
By petition for a writ of certiorari we have for review an order of the Florida Industrial Commission bearing date October 11, 1965. No oral argument was requested or heard, and after consideration of the petition, the record and briefs, we conclude the petition should be, and it is, hereby denied.
Petitioner failed to comply with Rule 6 of the Rules of Procedure and the provisions of F.S. Section 440.25(4) (b) F.S.A. promulgated for the orderly dispatch of workmen’s compensation cases. Cf. Schneider v. Gustafson Industries, Inc. (Fla.1962), 139 So.2d 423; and General Accident Group v. Lieber (Fla.1962), 146 So.2d 896.
The petition for attorney’s fees is also denied.
It is so ordered.
ROBERTS, Acting C. J., and DREW, O’CONNELL, CALDWELL and ERVIN, JJ., concur.